Rogers, J.
— In replevin for rent, set-off is not allowable, except under the act of assembly, which applies only to> cases under one hundred dollars. The act leaves the law of set-off, above that amount, as before. The only question, then, is, is the mutual account, under the circumstances of this case, a payment or. satisfaction of the rent? And this, as the court truly say, has been repeatedly decided in the negative. The acknowledgment, that the set-off was just, is nothing, unless she expressly agreed to allow the set-off, and this, it is conceded, she refused to do.
Judgment affirmed.